UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF FOR THE QUARTER ENDED SEPTEMBER 30, 2008 COMMISSION FILE NO. 0-10854 SOMERSET INTERNATIONAL GROUP, INC. (Exact name of Registrant as specified in its charter) DELAWARE 13-2795675 (State or other jurisdiction of incorporation or organization) (I.R.S. EmployerIdentification No.) 90 Washington Valley Road, Bedminster, NJ07921 (Address of Principal Executive Offices) Registrant's Telephone No., including area code: (908) 719-8909 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (“the Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check One): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of Common Stock: As of November 14, 2008, there were 23,158,655 shares of the registrant’s Common Stock, par value $.001 per share, outstanding. SOMERSET INTERNATIONAL GROUP, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q September 30, 2008 Part I - Financial Information Page Item 1. Financial Statements: Consolidated Balance Sheets–September 30, 2008 (Unaudited) and December 31, 2007 3 Unaudited Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2008 and 2007 4 Unaudited Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 5 Notes to the Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 4. Controls and Procedures 14 Part II - Other Information: Item 1. Legal Proceedings 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 15 2 SOMERSET INTERNATIONAL GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2, 2007 September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ 79,262 $ 350,110 Accounts receivable, net 880,764 951,177 Inventories 547,792 572,707 Prepaid expenses 5,766 8,982 Other current asset 9,554 20,838 Total Current Assets 1,523,138 1,903,814 Property and equipment, net 126,897 77,331 Other Assets: Deposits 9,825 9,825 Deferred financing costs, net 266,739 313,333 Non compete covenant, net 24,714 37,313 Customer lists, net 1,767,047 2,213,107 Software, net 12,743 Distribution agreements, net 93,341 140,622 Goodwill 2,200,355 2,200,355 Total other assets 4,362,021 4,927,298 TOTAL ASSETS $ 6,012,056 $ 6,908,443 LIABILITIES AND STOCKHOLDERS’ EQUITY(DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ 1,443,377 $ 793,389 Promissory notes payable - current 1,210,505 1,116,109 Dutchess promissory notes payable - current 723,000 461,000 Accrued interest payable 256,861 201,225 Stockholder loan payable 50,000 Deferred revenue 285,133 310,911 Total Current Liabilities 3,968,876 2,882,634 Dutchess promissory notes payable – non-current 3,135,848 3,574,000 Promissory notes – non-current 47,196 Stockholder note payable, - non-current 121,419 TOTAL LIABILITIES 7,151,920 6,578,053 Stockholders’ Equity (Deficit): Common Stock, 200,000,000 shares authorized, $.001 par value, 23,083,655 and 23,058,655 shares issued and outstanding in 2008 and 2007, respectively 23,083 23,059 Capital in excess of par value 31,351,808 31,349,583 Accumulated deficit (32,514,755 ) (31,042,252 ) Total stockholders’ equity (deficit) (1,139,864 ) 330,390 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT ) $ 6,012,056 $ 6,908,443 The Notes to the Consolidated Financial Statements are an integral part of these statements. 3 SOMERSET INTERNATIONAL GROUP, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED
